Name: 93/14/EEC: Commission Decision of 23 December 1992 laying down the methods of veterinary checks for products from third countries in free zones and free warehouses, in customs warehouses, as well as during the time of transport from one third country to another via the Community
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  agricultural policy;  cooperation policy;  information technology and data processing
 Date Published: 1993-01-15

 Avis juridique important|31993D001493/14/EEC: Commission Decision of 23 December 1992 laying down the methods of veterinary checks for products from third countries in free zones and free warehouses, in customs warehouses, as well as during the time of transport from one third country to another via the Community Official Journal L 009 , 15/01/1993 P. 0042 - 0044 Finnish special edition: Chapter 3 Volume 47 P. 0195 Swedish special edition: Chapter 3 Volume 47 P. 0195 COMMISSION DECISION of 23 December 1992 laying down the methods of veterinary checks for products from third countries in free zones and free warehouses, in customs warehouses, as well as during the time of transport from one third country to another via the Community(93/14/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), as last amended by Decision 92/438/EEC (2), and, in particular, Articles 5, 6, 7 and 12 thereof, Whereas Commission Decision 93/13/EEC has established the procedures for the veterinary checks at the border inspection posts of the Community on products entering the Community from third countries (3); Whereas these general procedures must be completed by laying down control conditions for products destined to be stored in free warehouses, free zones or customs warehouses; Whereas these conditions must, in particular, ensure the follow-up, during the storage and the transport, of the products not complying with the requirements of Community legislation or, if applicable, of the national legislation; Whereas, furthermore, it is convenient to determine the scope of the controls applicable on products in transit through the territory of the Community; Whereas the measures provided for in this decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Without prejudice to the provisions of Commission Decision 92/571/EEC of 15 December 1992 in relation to new transitory measures which are necessary to facilitate the move to the system of veterinary checks provided for in Council Directive 90/675/EEC, products from third countries entering the Community and destined for a free zone or a free warehouse or destined to be stored in a warehouse under the customs warehousing procedure or the temporary storage of goods procedure shall be: - subject to the controls laid down in Articles 4 and 8 of Directive 90/675/EEC for harmonized products, - subject to the controls laid down in Articles 4 and 11 of Directive 90/675/EEC for non-harmonized products. 2. In each case, the official veterinarian shall deliver a document based on Annex B to Decision 93/13/EEC attesting that the products have been submitted to the controls mentioned in paragraph 1 (4). 3. The transport of products to the destination mentioned in paragraph 1 and their transport from one warehouse to another shall take place under the following conditions: (a) the transport has to be carried out under customs control by means of transport sealed by the competent authority; (b) the competent authority which authorizes the transport has to inform the competent authority of the warehouse of destination via the Animo network or, pending the implementation of the latter, by telecommunication or by any data transfer system; (c) the products have to be accompanied by a document based on Annex B to Decision 93/13/EEC attesting that the products have fulfilled the controls of Directive 90/675/EEC and by either an authenticated copy of the original veterinary certificates or documents relating to the goods. In the case of transport from one warehouse to another warehouse, a document based on Annex B to Decision 93/13/EEC shall be delivered on the basis of documents accompanying the consignment to the warehouse and on the basis of veterinary controls carried out during the storage of products in the warehouse, in accordance with Articles 5 and 6 of Council Directive 90/675/EEC. Article 2 1. The warehouses designated in accordance with Article 6 of Directive 90/675/EEC have to meet at least the following conditions: - the minimum requirements laid down by Community legislation for the warehouses storing the products concerned, or in the absence of Community legislation, by national legislation, - to be under permanent control of the competent authority, - to have day-to-day accountability of all the products entering or leaving the warehouse, - to have appropriate rooms reserved exclusively for the competent authorities carrying out the veterinary controls. 2. The competent authority must take all the necessary measures: - to check that the conditions set out in the first paragraph are maintained, - to ensure effective control of the entries and exits to the warehouses, - to perform all necessary controls to avoid any deterioration or any substitution of the products stored in the warehouses. Article 3 In derogation from Article 1 of the present Decision, the Member State may, in conformity with Article 7 of Directive 90/675/EEC, authorize the entry into its territory of products which do not comply with the requirements of Community legislation or, in the case of products where the rules governing trade have not been harmonized with the relevant national legislation, to be stored in a free zone or in a free warehouse; in this case, besides the requirements mentioned in Article 7 of Directive 90/675/EEC, the following requirements are applicable: (a) the competent authority of the border inspection post of introduction from third country must ensure that products are really destined, after storage, to be redispatched to a third country; (b) these products are stored in separate rooms from the products destined to be put in free circulation on the territory of the Community; (c) the products are not submitted to any manipulation other than those necessary for storage or of division of the consignment, without alteration of the packaging of origin; (d) the transport of these products to the free zone or the free warehouse of destination or from a free zone or from a free warehouse to another free zone or free warehouse is subject to the following conditions: - the importer must give the proof that the competent authority of the free warehouse or the free zone of destination does not oppose the introduction of these products, - the competent authority of the border inspection post of introduction from the third country, or of the free warehouse or of the free zone from where the products are dispatched, must specify the fact of the passage or storage of the products on the veterinary certificates or documents, - the transport has to be carried out under customs control by means of leak proof transport, identified and sealed by the competent authority so that the seals are broken at the time of any opening of the container, - the competent authority which authorizes the transport has to inform the competent authority of the free zones or free warehouses of destination via the Animo network or, pending the implementation of the latter, by telecommunication or by any data transfer system, - the means of land transport used must by cleaned and disinfected under the responsibility of the competent authority before being used for further transport, - the dispatching competent authority of the free zone or free warehouse and that of the free zone or free warehouse of destination have to take all necessary measures to avoid any public health or animal health risk during transport, storage or division of the consignment, - the products must be accompanied by the original veterinary certificates or documents; (e) the competent authority shall take all the necessary measures: - to ensure effective control of the entry and exit of products out of the free warehouse or free zone, - to perform all suitable controls to avoid any deterioration or any substitution of the products stored in the free warehouse or free zone. Article 4 1. The competent authority may carry out random documentary checks of the products on board planes or boats, connecting two third countries, which make a stopover in the Community. 2. When the products mentioned in the first paragraph are transhipped from a plane or from one boat to another, the competent authority has to be informed and mary carry out a documentary control of the products being transhipped. 3. When the products mentioned in paragraph 1 are unloaded and stored temporarily at the point of entry with a view to being forwarded towards a predetermined third country, the competent authority shall take the following measures: (a) it carries out a documentary and an identity check of the products; (b) it informs the operator of his obligation to send the products to this predetermined third country within a set time limit and by an identified means of transport; (c) it submits the products to the controls of Article 1 (1) of the present Decision if these products have not been re-dispatched within the set time limit to the predetermined third country; (d) during the storage it carries out all necessary measures to avoid any deterioration or any substitution of the products. 4. In all the cases mentioned in this Article the original veterinary certificates or documents shall accompany the products dispatched to the third country. Article 5 Member States shall carry out the necessary measures to ensure that any breach of the present decision, especially to Articles 3 and 4, shall be subject to a sanction which is effective, appropriate and with deterrent effect against the person or legal entity responsible. Article 6 Without prejudice to the Community rules on animal health, Member States may authorize the import of consignments of animal products to their territory for exhibitions or displays at trade fairs using their national rules. Member States authorizing the import of such consignments shall take effective step to ensure that these products, once the displays or exhibitions have finished will be destroyed or re-dispatched to the originating third country. Article 7 To take account of experience required, the Commission shall submit a report before the 31 December 1993. Article 8 This Decision shall apply from the 1 January 1993. Article 9 This Decision is addressed to the Member States. Done at Brussels, 23 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) See page 33 of this Official Journal. (4) OJ No L 367, 16. 12. 1992, p. 36.